UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53665 MEDICAL CARE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei Beijing, People’s Republic of China 10009 (Address of principal executive offices, including zip code.) (8610) 6407 0580 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YES oNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 151,226,087 as of November 19, 2010. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Removed and Reserved 7 Item 5. Other Information 7 Item 6. Exhibits 7 EXPLANATORY NOTE: The Company is filing this amendment on Form 10-Q/A to restate the financial statements for the nine months ended September 30, 2010. The Company identified several errors relating to the accounting of share-based compensation to non-employees. During the nine months ended September 30, 2010, the Company entered various consulting and software development agreements, which awarded shares to non-employees, but no compensation was recorded. The effect of the restatement is to increase net loss by $191,525 for the nine months ended September 30, 2010. Net loss per share for the three months ended June 30, 2010 was unchanged. Net loss per share for the six months ended June 30, 2010 increased by $0.01. (see Note 8) 2 ITEM 1. FINANCIAL STATEMENTS. Medical Care Technologies Inc. (A Development Stage Company) September 30, 2010 Index Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses (unaudited) F-2 Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Notes to the Consolidated Financial Statements (unaudited) F-5 F- Medical Care Technologies Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) September 30, December 31, (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses – Total Current Assets Property and equipment, net of accumulated depreciation of $30,000 – Intangible assets, net of accumulated amortization of $315,846 – Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Advances from related parties Due to related parties – Accrued liabilities – Loans payable Total Current Liabilities Loans payable – Total Liabilities Commitments and Contingency (Note 6) Subsequent Event (Note 7) Stockholders’ Deficit Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, No shares issued and outstanding as of September 30, 2010 and December 31, 2009 $ – $ – Common Stock, 500,000,000 shares authorized, $0.00001 par value, 157,011,087 shares and 98,900,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-1 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statements of Expenses (unaudited) Period from For the three months ended September 30, For the nine months ended September 30, February 27, 2007 (Inception) To September 30, (Restated) (Restated) (Restated) Expenses General and administrative $ Depreciation and amortization expense – – Management fees Total Expenses ) Foreign currency exchange gain (loss) Loss From Continuing Operations ) Loss from Discontinued Operations: Discontinued operations – ) Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted: Discontinued Operations N/A N/A N/A N/A Continuing Operations $ ) $ ) $ ) $ ) Net Loss $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding– Basic and Diluted (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-2 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statement of Stockholders’ Equity (Deficit) Deficit Accumulated Common Stock Additional During Par Paid-in Development Shares Value Capital Stage Total Balance – February 27, 2007 (Inception) – $ – $ – $ – $ – Issuance of common stock for cash at $0.00001 per share to the President of the Company – Issuance of common stock for cash at $0.0001 per share – Donated services – – – Net loss for the period – – – ) ) Balance – December 31, 2007 ) Donated services – – – Net loss for the year – – – ) ) Balance – December 31, 2008 $ $ $ ) $ ) Cancellation of common stock – President of Company ) ) ) – ) Reissuance of common stock – President of the Company – Net loss for the year – – – ) ) Balance – December 31, 2009 $ $ $ ) $ ) Cancellation of common stock for acquisition of assets ) ) – – Issuance of common stock for acquisition of assets – Issuance of common stock for cash at $0.20 per share 5 – Issuance of common stock for consulting services – Issuance of common stock for management services – Issuance of common stock for director fees 5 – Issuance of common stock for business promotion services 38 – Issuance of common stock for advisory services 12 – Net loss for the period – – – ) ) Balance – September 30, 2010 (Restated) $ $ $ ) $ ) (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-3 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (unaudited) Period from Nine months ended September 30, February 27, 2007 (Date of Inception) To September 30, (Restated) (Restated) Operating Activities Net loss for the period $ ) $ ) $ ) Donated services and expenses – – Depreciation and amortization – Stock-based compensation – Changes in operating assets and liabilities: Prepaid expenses ) ) ) Accounts payable Accounts payable due to related parties – Accrued liabilities ) Net Cash Used in Operating Activities ) ) ) Financing Activities Proceeds from sale of common stock for cash – Proceeds from loans payable – Proceeds from advances from related party – Net Cash Provided by Financing Activities Increase (Decrease) in Cash and Cash Equivalent ) Cash – Beginning of Period – Cash – End of Period $ $ 75 $ Supplemental Disclosures Interest paid – – – Income taxes paid – – – Non-Cash Disclosures Reclass of related party debt to/from accounts payable $ $ $ Repurchase of common stock $ – $ – $ Shares issued for acquisition of assets $ $ – $ (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-4 Medical Care Technologies Inc. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements 1. Development Stage Company and Going Concern Medical Care Technologies Inc. (the “Company”) was incorporated in Nevada on February 27, 2007 under the name of “Aventerra Explorations Inc” and changed its name to “AM Oil Resources & Technology Inc.” on December 3, 2008. On September 28, 2009, the Company incorporated Medical Care Technologies Inc. for the sole purpose of effecting a name change. On October 6, 2009, the Company merged with its wholly owned subsidiary and assumed the subsidiary’s name. In conjunction with the name change, the Company has also been granted a new trading symbol of MDCE. The Company is in the development stage as defined by Financial Accounting Standards Board Accounting Standards Codification915, “ Development Stage Entities ”. During the nine months ended September 30, 2010, the Company issued 57.3 million common shares to acquire certain software and computer equipment associated with the development and maintenance of secure information systems which increase access to medical resources services, education and wellness, pharmaceutical and nutraceutical products. The shares represented 57.6% of the total issued and outstanding shares, resulting in a change in control. This change of control will limit the utilization of our NOL carryforwards in future tax periods. The Company’s principal business now is to open and operate private children’s health clinics throughout China. Going Concern These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations.As at September 30, 2010, the Company has a working capital deficit of $185,891 and has accumulated losses of $2,075,512 since inception. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. Consolidation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. These consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Aventerra Explorations Ltd, a company incorporated in England. All inter-company accounts and transactions have been eliminated. Reclassification Certain prior year amounts have been reclassified to conform with the current year presentation. Recently Adopted Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 2. Asset Acquisition Agreement On January 9, 2010, the Company entered into an Asset Acquisition Agreement to acquire various computers, software, and technologies (the “assets”) held by Great Union Corporation (“Great Union”), a Hong Kong corporation. In consideration, the Company agreed to issue 57,300,000 shares of its common stock, which represents a controlling interest in Medical Care Technologies, Inc. As a result of this transaction, there was a change of control. Based on the change in ownership, the assets were recorded based on historical basis and totaled $471,128. Pursuant to the agreement, on February 1, 2010, the Company cancelled 57,300,000 shares of common stock from the former President of the Company and issued these shares to Great Union. F-5 2. Asset Acquisition Agreement (continued) The assets acquired are stated at cost and has the following remaining useful lives. Amortization is calculated using straight-line method over the remaining lives. Computer hardware 1 year Equipment 2 year Computer software and database 1 year Amortization and depreciation expense totaled $345,846 and $nil for the nine months ended September 30, 2010 and 2009, respectively. 3. Related Party Transactions a) During the nine months ended September 30, 2010, the Company recognized $45,000 of management fees. At September 30, 2010, the Company is indebted to the President of the Company for $48,551, representing $45,000 of management fees owed and $3,551 of expenditures paid on behalf of the Company. This amount is unsecured, bears no interest and is due on demand. b) On September 1, 2010, the Company issued 500,000 shares of common stock to two directors of the Company at a fair value of $11,500. Refer to Notes 5(h), 6(c) and 6(d). c) On September 2, 2010, the Company issued 1,000,000 shares of common stock to a director of the Company at a fair value of $23,000 for 1 year of service as a director of the Company commencing September 2, 2010. Refer to Note 5(j). d) On September 13, 2010, the Company issued 38,000,000 shares of common stock to the President of the Company at a fair value of $836,000 for management services. Refer to Note 5(l). 4. Loans payable a) On August 8, 2009, the Company received $5,831 (Cdn$6,000) and entered into a promissory note agreement. Under the terms of the note, the principal of the loan is unsecured and bears no interest if repaid by April 1, 2010. The Company failed to make the principal repayment on April 1, 2010. The note currently bears interest of 12% per annum and is payable in annual installments commencing April 1, 2011. In the event of default, the principal and all accrued interest shall be due and payable thereon. b) On August 9, 2009, the Company borrowed $22,000 and entered into a promissory note agreement. Under the terms of the note, the principal of the loan is unsecured and bears no interest if repaid by April 1, 2010. The Company failed to make the principal repayment on April 1, 2010. The note currently bears interest of 12% per annum and is payable in annual installments commencing April 1, 2011. In the event of default, the principal and all accrued interest shall be due and payable thereon. c) On August 9, 2009, the Company borrowed $28,740 and entered into a promissory note. Under the terms of the note, the principal of the loan is unsecured and bears no interest if repaid by April 1, 2010. The Company failed to make the principal repayment on April 1, 2010. The note currently bears interest of 12% per annum and is payable in annual installments commencing April 1, 2011. In the event of default, the principal and all accrued interest shall be due and payable thereon. d) On November 18, 2009, the Company borrowed $14,000 pursuant to a promissory note. Under the terms of the note, the principal of the loan is unsecured and bears no interest if repaid by April 1, 2010. The Company failed to make the principal repayment on April 1, 2010. The note currently bears interest of 12% per annum and is payable in annual installments commencing April 1, 2011. In the event of default, the principal and all accrued interest shall be due and payable thereon. e) On March 30, 2010 the Company borrowed $10,341 pursuant to a promissory note. Under the terms of the note, the principal of the loan is unsecured and bears no interest if repaid by April 1, 2010. The Company failed to make the principal repayment on April 1, 2010. The note currently bears interest of 12% per annum and is payable in annual installments commencing April 1, 2011. In the event of default, the principal and all accrued interest shall be due and payable thereon. F-6 5. Common and Preferred Stock a) The preferred stock may be divided into and issued in series by the Board of Directors. The Board is authorized to fix and determine the designations, rights, qualifications, preferences, limitations and terms, within legal limitations. As of September 30, 2010 and December 31, 2009, there was no preferred stock issued and outstanding. b) On January 15, 2010, the Company accepted subscriptions for 500,000 units at $0.20 per unit for cash proceeds of $100,000. Each unit consists of one share of common stock of the Company and one common share purchase warrant exercisable at $0.15 per share for a period of 36 months. The Company issued the shares on February 1, 2010. c) On February 1, 2010, 57,300,000 shares of common stock were cancelled and returned to treasury by the former President of the Company for $nil consideration. d) On February 1, 2010, 57,300,000 shares of common stock with a fair value of $471,128 were issued pursuant to the Asset Acquisition Agreement with Great Union Corporation described in Note 2. e) On May 8, 2010, the Company issued 3,500,000 shares of common stock with a fair value of $157,500 pursuant to the two consulting agreements. Refer to Notes 6(a) and (b). f) On May 18, 2010, the Company issued 2,500,000 shares of common stock at a fair value of $102,500 pursuant to a consulting agreement dated May 18, 2010. The term of the agreement is six months. Refer to Note 6(c). g) On August 16, 2010, the Company issued 775,000 shares of common stock at a fair value of $23,250 pursuant to the consulting and software development agreement described in Note 6(d). h) On August 28, 2010, the Company issued 2,500,000 shares of common stock at a fair value of $70,000 pursuant to the consulting agreement described in Note 6(e). i) On August 31, 2010, the Company issued 705,000 shares of common stock at a fair value of $15,510 pursuant to a consulting agreement described in Note 6(g). j) On August 31, 2010, the Company issued 250,000 shares of common stock at a fair value of $5,500 pursuant to a consulting agreement described in Note 6(f). k) On September 1, 2010, the Company issued 3,000,000 shares of common stock at a fair value of $69,000 pursuant to three consulting agreements described in Notes 6(h), (i) and (j). l) On September 1, 2010, the Company issued 250,000 shares of common stock at a fair value of $5,750 pursuant to the advisory board agreement described in Note 6(k). m) On September 2, 2010, the Company issued 1,000,000 shares of common stock at a fair value of $23,000 to a director of the Company. Refer to Note 3(c). n) On September 2, 2010, the Company issued 805,000 shares of common stock at a fair value of $18,515 pursuant to the consulting agreement describe in Note 6(l). o) On September 5, 2010, the Company issued 500,000 shares of common stock at a fair value of $11,000 pursuant to the advisory board agreement described in Note 6(m). p) On September 13, 2010, the Company issued 38,000,000 shares of common stock to the President of the Company at a fair value of $836,000 for management services. Refer to Note 3(d). q) On September 15, 2010, The Company issued 3,826,087 shares of common stock at a fair value of $88,000 pursuant to the agreement described in Note 6(n). r) On September 17, 2010, the Company increased its authorized shares capital of common stock to 500,000,000 shares with par value of $0.00001. s) During this quarter 1,000,000 stock options were awarded pending the approval of the Company’s stock option plan. As of September 30, 2010 and the date these financials were filed, the plan has not yet been approved. F-7 6. Commitments a) On May 8, 2010, the Company entered into consulting agreement for corporate and management consulting services. Pursuant to the agreement, the Company agreed to issue 1,100,000 shares of common stock registered under an S-8 registration statement. The Company will issue 500,000 shares (the “Retainer Shares”) upon the execution of the agreement, and the remaining 600,000 shares upon the written approval by the Company of services rendered by the consultant, which services shall be described in writing and presented by consultant to the Company before the expiration of the agreement. The term of the agreement is 60 days commencing the date the Retainer Shares are delivered to the consultant. On May 8, 2010, the Company issued 500,000 shares at a fair value of $22,500. b) On May 8, 2010, the Company entered into consulting agreement for website consulting services. Pursuant to the agreement, the Company agreed to issue 3,800,000 shares of common stock registered under an S-8 registration statement. The Company will issue 3,000,000 shares (the “Retainer Shares”) upon the execution of the agreement, and the remaining 800,000 shares upon the delivery by the consultant of a new website for the Company. The term of the agreement is 60 days commencing the date the Retainer Shares are delivered to the consultant. On May 8, 2010, the Company issued 3,000,000 shares at a fair value of $135,000. c) On May 18, 2010, the Company entered into a consulting agreement for information technology consulting services. Pursuant to the agreement, the Company agreed to issue 2,500,000 restricted shares of common stock of the Company. The term of the agreement is six months. On May 18, 2010, the Company issued 2,500,000 shares at a fair value of $102,500 to the consultant. d) On May 18, 2010, the Company entered into a consulting and software development agreement pursuant to which the contractor agreed to build a secure software information platform for the Company in consideration for 1,395,000 shares of common stock, registered under an S-8 registration statement. The 1,395,000 shares are issuable as follow: 775,000 shares upon the completion of the design and development of the software (“Phase I”) and 620,000 shares upon the implementation of the software (“Phase II”). On August 16, 2010, Phase I was completed and the Company issued 775,000 shares of common stock at a fair value of $23,250. e) On August 28, 2010, the Company entered into an agreement for business advisory and consulting services pursuant to which the Company agreed to issue 500,000 restricted shares of common stock of the Company as consideration for entering in the agreement and 2,000,000 shares for consulting services. The Company will also issue 250,000 stock options upon the implementation of an incentive stock option plan by the Company. In the event that a financing transaction is arranged using a source first introduced to the Company by the consultant, the Company will pay an advisory fee at closing equal to 7% of the gross proceeds received by the Company. The term of the agreement is 18 months. On August 28, 2010, the Company issued 2,500,000 shares at a fair value of $70,000. At September 30, 2010, the Company has not adopted a stock option plan and therefore has not granted the stock option to the consultant. f) On August 31, 2010, the Company entered into a consulting agreement for information technology consulting services. Pursuant to the agreement, the Company agreed to i) issue 250,000 shares of common stock; ii) grant a stock option which entitles the holder to purchase 50,000 shares of Company’s common stock upon the implementation of an incentive stock option plan by the Company. The term of the agreement is twelve months. On August 31, 2010, the Company issued 250,000 shares at a fair value of $5,500. At September 30, 2010, the Company has not adopted a stock option plan and therefore has not granted the stock option to the consultant. g) On August 31, 2010, the Company entered into an administrative services agreement. Pursuant to the agreement, the Company agreed to issue 705,000 shares of common stock registered under an S-8 registration statement. The term of the agreement is one year. On August 31, 2010, the Company issued 705,000 shares at a fair value of $15,510. h) On September 1, 2010, the Company entered into a consulting agreement for public relations and marketing services. Pursuant to the agreement, the Company agreed to issue 250,000 shares of common stock and a stock option which entitles the holder to purchase 50,000 shares of common stock. The agreement may be terminated at any time by either party. On September 1, 2010, the Company issued 250,000 shares of common stock at a fair value of $5,750. At September 30, 2010, the Company has not adopted a stock option plan and therefore has not granted the stock option to the consultant. i) On September 1, 2010, the Company entered into a consulting agreement for information technology consulting services. Pursuant to the agreement, the Company agreed to issue 250,000 shares of common stock and a stock option which entitles the holder to purchase 50,000 shares of common stock. The agreement may be terminated at any time by either party. On September 1, 2010, the Company issued 250,000 shares of common stock at a fair value of $5,750. At September 30, 2010, the Company has not adopted a stock option plan and therefore has not granted the stock option to the consultant. F-8 6. Commitments (continued) j) On September 1, 2010, the Company entered into a consulting agreement related to strategic, planning, reporting and other general business consultation for its operations in the United States and China. Pursuant to the agreement, the Company agreed to issue 2,500,000 restricted shares of common stock of the Company. In addition, if the consultant is materially involved in a completed merger and acquisition (the “Transaction”) with a company introduced by the Company, the Company agrees to pay the consultant 5% of the total value of the Transaction in the same ratio of cash and/or stock as the Transaction. If the consulting is materially involved in a completed Transaction with a company introduced by the consultant, the Company agrees to pay the consultant 10% of the total value of the Transaction in the same ratio of cash and/or stock as the Transaction. The term of the agreement is 1 year and may be renewed for an additional one year. On September 1, 2010, the Company issued 2,500,000 shares at a fair value of $57,500 to the consultant. k) On September 1, 2010, the Company entered into an advisory board agreement pursuant to which the Company agreed to issue 250,000 restricted shares of common stock of the Company and a stock option to purchase 50,000 shares. The advisor will devote up to 8 days in each twelve month period. The agreement may be terminated at any time by either party. On September 1, 2010, the Company issued 250,000 shares of common stock at a fair value of $5,750. At September 30, 2010, the Company has not adopted a stock option plan and therefore has not granted the stock option to the advisor. l) On September 2, 2010, the Company entered into an administrative services agreement. Pursuant to the agreement, the Company agreed to issue 805,000 shares of common stock registered under an S-8 registration statement. The term of the agreement is one year. On September 2, 2010, the Company issued 805,000 shares of common stock at a fair value of $18,515. m) On September 5, 2010, the Company entered into an advisory board agreement pursuant to which the Company agreed to issue 500,000 restricted shares of common stock of the Company and a stock option to purchase 50,000 shares. The advisor will devote up to 8 days in each twelve month period. The agreement may be terminated at any time by either party. On September 5, 2010, the Company issued 500,000 shares of common stock at a fair value of $11,000. At September 30, 2010, the Company has not adopted a stock option plan and therefore has not granted the stock option to the advisor. n) On September 15, 2010, the Company entered into an agreement with Accredited Members, Inc. (“AMI”), pursuant to which the Company will create and post a corporate profile on AMI’s community website which provides AMI’s members a channel to present information regarding their business to other members. Under the terms of the agreement, the Company agreed to pay $1,000 per month and issue $88,000 worth of restricted shares of common stock of the Company within 20 days of the signing of the agreement. If at the end of the 180-day restricted stock period (covered under Rule 144), the shares of common stock of the Company are valued at less than $88,000 (based on the lesser of the closing bid price at the 180 day mark or the trailing 20 day closing bid average), the Company will issue additional shares to equal the original $88,000 stock value at the start of the agreement. On September 15, 2010, the Company issued 3,826,087 shares of common stock at a fair value of $88,000. 7. Subsequent Event On October 22, 2010, the Company signed a proposed term sheet for a $50,000 convertible debenture. According to the term sheet, the convertible debenture is due 9 months after issuance, bears interest at 8% per annum and is convertible at 39.9% discount of the average of the lowest 3 trading prices during the 10 trading day period ended on trading day prior to the date of the conversion. The debenture holder will be limited to convert no more than 4.99% of the issued and outstanding common stock of the Company at time of conversion at any one time. 8. Restatement The Company identified several errors relating to the accounting of share-based compensation to non-employees. During the nine months ended September 30, 2010, the Company entered into various consulting and software development agreements, which awarded shares to non-employees, but no compensation was recorded. The effect of the restatement is to increase net loss by $191,525 for the nine months ended September 30, 2010. Net loss per share for the three months and nine months ended September 30, 2010 was unchanged. The following tables reflect the adjustment and restated amounts: September 30, 2010 As Reported Adjustment As Restated Consolidated Balance Sheet Assets Intangible assets, net of accumulated amortization of $315,846 $ $ $ Total Assets Stockholders’ Equity (Deficit) Common Stock, 150,000,000 shares authorized, $0.00001 par value, 157,011,087 and 98,900,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively 58 Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ $ F-9 For the Three Months Ended September 30, 2010 As Reported Adjustment As Restated Consolidated Statement of Operations Expenses General and Administrative $ $ ) $ Total Expenses ) Loss before Discontinued Operations ) ) Net Loss $ ) $ $ ) Net Loss Per Common Share – Basic and Diluted: Discontinued Operations N/A $
